              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                             CR-06-102-GF-BMM
              Plaintiff,
     vs.

                                                 ORDER
ROBERT MATTHEW PAUL
MITCHELL, SR.,

              Defendant.


     IT IS HEREBY ORDERED that the Order Adopting Findings and

Recommendations, (Doc. 76) and Judgment (Doc. 77) are WITHDRAWN.

     DATED this 31st day of October, 2019.
